Citation Nr: 0000503	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

3.  Entitlement to service connection for arthritis of the 
hips.  

4.  Entitlement to an increased rating for the service-
connected postoperative residuals of cervical laminectomy 
with fusion and upper radicular neuropathy, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 1995 and July 1996 rating decisions of the 
RO.  



FINDINGS OF FACT

1.  The veteran's current hypertension is likely related to 
the elevated blood pressure reading of 150/100 manifested on 
VA examination within one year of service.  

2.  The veteran's degenerative arthritis of the lumbar spine 
is shown likely to be due to an injury suffered in service.  

3.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by arthritis of the 
hips due to disease or injury which was incurred in or 
aggravated by service or as the result of the service-
connected cervical spine disorder.  

4.  The veteran's service-connected postoperative residuals 
of cervical laminectomy with fusion and upper radicular 
neuropathy is shown to be manifested by symptomatology 
productive of a level of disablement which more nearly 
approximates that of an overall severe degree.  



CONCLUSIONS OF LAW

1.  The veteran's hypertension is due to disease which is 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The veteran's degenerative joint disease of the lumbar 
spine is due to injury which was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

3.  The veteran has not presented evidence of a well-grounded 
claim of service connection for arthritis of the hips.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

4.  The criteria of assignment of a 40 percent rating, but no 
more, for the service-connected postoperative residuals of 
cervical laminectomy with fusion and upper radicular 
neuropathy have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.17a 
including Diagnostic Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to service connection for 
hypertension, degenerative joint disease 
of the lumbar spine and arthritis of the 
hips.

	Factual Background

A careful review of the service medical records shows no 
diagnosis of hypertension on any examination conducted from 
June 1953 to May 1975.  On retirement examination in April 
1976, the veteran reported a history of having high or low 
blood pressure.  On examination, sitting blood pressure was 
recorded as 134/88 and recumbent blood pressures of 136/88.  
It was noted that the high or low blood pressure referred to 
high sitting blood pressure and that a 3 day blood pressure 
check had been accomplished with normal results.  

The service medical records do show that, in March 1959, the 
veteran was flying an aircraft and had to eject from the 
aircraft because of engine trouble.  It was indicated that he 
suffered an abrasion of the left mid thigh, a contusion of 
the left mid thigh and medial left knee and was treated and 
release from the hospital.  The service medical records also 
show that, in January 1966, the veteran suffered herniation 
of the nucleus pulposus, C5-6, right, caused by excessive G 
force while performing aircraft duties.  The veteran 
underwent cervical myelogram and anterior fusion of C5-6 disc 
in February 1966.  

On VA examination in November 1976, the veteran's blood 
pressure reading was noted to be 150/100.  The examiner noted 
a history of injury to the cervical spine in service.  

On VA examination in August 1993, the veteran reported that 
he had developed hypertension in 1974 and 1975 while in 
service.  He added that he had been on hypertensive 
medication.  Blood pressure readings were noted to be 160/96 
sitting, 164/98 lying and 154/98 standing.  The assessment 
was that of hypertension.  

VA outpatient records dated from 1977 to 1995 show treatment 
for hypertension or complaints of neck, shoulder and back 
pain.  

In January 1996, the veteran testified at a hearing that he 
recalled experiencing high blood pressure during active 
service in approximately 1963 and was taken off flight status 
for a period of time until his blood pressure returned to 
normal.  He indicated that he was told that his blood 
pressure was high during his separation physical examination.  
He testified that he was seen at the VA shortly after 
discharge and began taking hypertensive medication between 
1976 and 1981.  

On VA examination in May 1996, the veteran reported that 
neck, back and hip symptoms started after he ejected from a 
T33 airplane in the early 1960's.  He had no apparent 
fracture and was treated with rest and therapy and returned 
to flying.  He reported that, 4 to 5 years later, he was 
doing some maneuvering in an F-100 and sustained neck pain 
with radiculopathy down both arms.  The history of surgery 
was noted.  The veteran complained of neck pain and tingling 
paresthesias in the ulnar border of both hands.  He also 
reported low back pain dating back to the early 1960's at the 
time of the ejection.  Lumbar spine x-ray studies showed 
moderate osteoarthritic changes with anterior osteophytes and 
facet degenerative disease especially at the L4-S1 levels.  
X-ray studies of the hips showed minimal increase in density 
of subchondral bone on the acetabular side consistent with 
mild early degenerative arthritis.  The assessment included 
those of degenerative arthritis of the lumbar spine and 
minimal degenerative arthritis both hips.  Bilateral buttock 
pain probably related to lumbar degenerative arthritis and 
some stenosis was also noted.  The examiner concluded that 
all cervical and lumbar spine problems were attributable to 
the injuries sustained in service.  It was indicated that 
most of those symptoms were related to the cervical and 
lumbar degenerative arthritis and the sequelae from both the 
arthritis and the surgical decompression.  The examiner also 
opined that the hip arthritis was minimal, not responsible 
for most of the symptoms he was experiencing and was not 
considered service connected.  

In September 1999, the veteran testified at a hearing before 
the undersigned member of the Board.  The veteran testified 
that he believed that degenerative arthritis of the lumbar 
spine and arthritis of the hips resulted from injury in 
service when he ejected from his aircraft.  He indicated that 
at the time of that incident he reported to treating 
physicians that he had problems with the lumbar spine and 
hips, but made no further complaints after that time.  He 
indicated that he did not believe that the lumbar spine and 
hip conditions were caused by the service-connected cervical 
spine disorder.  


	Analysis

Entitlement to service connection for 
hypertension and degenerative joint 
disease of the lumbar spine

The veteran's claims for service connection for hypertension 
and degenerative joint disease are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (1999).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
diseases, such as hypertension and arthritis, when manifest 
to a compensable degree within one year after the veteran's 
discharge from military service, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater and that isolated systolic 
hypertension is when systolic blood pressure is predominantly 
160 mm. or greater with a diastolic blood pressure of less 
than 90 mm.  A 10 percent rating is warranted for 
hypertension with diastolic blood pressure predominantly 100 
or more.  See 38 C.F.R. § 4.104 including Diagnostic Code 
7101, Note (1) (1999).  

After a full review of the record, the Board concludes that 
the evidence supports the veteran's claim of service 
connection for hypertension.  The veteran testified that he 
experienced high blood pressure during service and that he 
began taking medication for hypertension in 1976.  The Board 
finds this evidence credible.  The record shows that, on VA 
examination in November 1976, the veteran's blood pressure 
was noted to be 150/100.  There is currently a diagnosis of 
hypertension.  The Board finds that the currently 
demonstrated hypertension was likely manifested to a degree 
of 10 percent within one year of discharge from active 
service.  Therefore, service connection for hypertension is 
warranted.  

The Board now turns to the veteran's claim for service 
connection for degenerative joint disease of the lumbar 
spine.  Based on its review of the evidence as a whole, the 
Board finds that the preponderance of the evidence supports 
the claim of service connection for degenerative joint 
disease of the lumbar spine.  The veteran testified that he 
had injured the lumbar spine during service at the time of 
the injury to the cervical spine.  The Board notes 
significantly that the VA examining physician opined that the 
veteran's lumbar spine disability was due to injuries 
sustained during service.  Thus, the Board finds that service 
connection for degenerative joint disease of the lumbar spine 
is warranted.  


Entitlement to service connection for 
arthritis of the hips

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well grounded.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect the claim is "plausible" or 
"possible" is required.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

After a full review of the records, the Board concludes that 
a well-grounded claim of service connection for arthritis of 
the hip has not be presented.  The veteran believes that his 
arthritis of the hips is the result of an injury in service; 
however, there is no medical evidence showing any injury 
during service.  The evidence includes numerous VA outpatient 
records dated from 1977 to 1995 which do not show that he had 
disability of the hips due to disease or injury in service or 
as the result of the service-connected cervical spine 
disability.  On the most recent VA examination in May 1996, 
there was x-ray evidence of minimal degenerative arthritis of 
the hips.  The examiner did not relate that condition to the 
reported injury during active service.  Hence, absent medical 
evidence establishing a nexus between current disability and 
service, a well-grounded claim has not been presented.  


Entitlement to an increased rating for 
postoperative residuals of cervical 
laminectomy with fusion and upper 
radicular neuropathy, currently evaluated 
as 20 percent disabling.

The veteran submitted a claim for an increased rating for the 
service-connected cervical spine condition in July 1993.  

On VA examination in August 1993, the veteran reported pain 
and stiffness of the neck and shoulder.  He also reported 
numbness and weakness of both upper extremities and insomnia.  
Examination of the cervical spine, revealed no posterior 
abnormalities.  There were no fixed deformities and 
muscularity of the cervical spine was normal.  The cervical 
spine had forward flexion to 10 degrees, backward extension 
to 5 degrees, plantar flexion to 15 degrees and bilateral 
flexion to 15 degrees.  There was objective evidence of pain 
on motion.  X-rays of the cervical spine showed evidence of 
fusion of C5 and C6.  Osteophytosis was seen involving the 
interspaces at the levels of C4-5 and C6-7.  There was 
narrowing of the disk interspace at C6-7.  Straightening at 
C5-6 was noted with normal cervical lordosis above C5-6.  The 
diagnoses were those of injuries to cervical spine, status 
post fusion of C4 and C5 and cervical spondylosis secondary 
to injuries.  

On neurological evaluation in August 1993, the examiner noted 
that the veteran was unable to touch his chin to his chest 
and could not fully extend his neck or get it all the way 
over on rotation.  It was noted that motor examination was 
pain limited because of pain in the shoulder.  There was no 
atrophy.  There was no gross weakness.  Reflexes were 
present.  Sensory examination showed some mildly decreased 
subjective in prick sensation mainly on the right hand, 
otherwise normal.  Gait was normal except for walking with 
his neck held stiffly.  The examiner concluded that there was 
no real evidence of neurologic involvement and that pain was 
more related to orthopedic arthritic problems.  

VA outpatient records dated from 1993 to 1995 show that the 
veteran was seen for complaints of neck and shoulder pain and 
treatment of the service connected cervical spine disability.  

On VA examination in May 1996, the veteran reported neck pain 
and tingling paresthesias in the ulnar border of both hands.  
He reported a tendency to drop things.  He denied radicular 
symptoms, but indicated that he did have bilateral buttock 
pain with right greater than left.  He reported occasional 
groin pain and no bowel or bladder loss of control.  On 
examination of the cervical spine, forward flexion was to 30 
degrees, extension was to 10 degrees, lateral side bending 
left and right was to 5 degrees, lateral rotation left and 
right to 30 degrees.  There was no point tenderness or spasm 
over the back.  He had a slow but normal balanced gait.  Heel 
and toe walk was normal.  Motor function was 5/5 with 
apparent voluntary releasing on toe extensors, toe flexors, 
ankle dorsi-flexors, ankle plantar flexors, quadriceps and 
hamstring.  Pedal pulses are 1+ bilaterally.  Light tough in 
intact over both feet.  The examiner indicated the x-rays 
showed severe cervical spondylosis with a well healed graft 
at C5-6, 3 mms of anterior translation of C4 and C5, marked 
osteophyte formation at C6-7, and significant neuroforaminal 
narrowing especially at C7-T1.  The assessment was that of 
severe cervical spondylosis, status post anterior cervical 
diskectomy and partial corpectomy with anterior interbody 
fusion; residual symptomatic radiculopathy both upper 
extremities.  

In September 1999, the veteran testified he had neck pain 
when he sat in one position for a long period of time.  He 
indicated that he was able to mow the grass with a riding 
lawn mower.  He indicated that he was prescribed pain 
medication.  The veteran's wife testified that she sometimes 
had to drive the veteran due to severe neck pain.  The 
veteran testified that he did not have treatment at the VA 
very often and that he had no physical therapy since the 
early 1990's.  He indicated that he could not look down for a 
long period because it would cause a headache.  He also 
indicated he had pain when he moved the neck to the right or 
left.  The veteran's wife testified that she had observed 
that the veteran had pain on movement of the neck.  The 
veteran also indicated that he had numbness and tingling from 
the shoulders to the fingers.  

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected cervical 
spine disability is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted. When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned. When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is assigned. When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1999).

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.

The Board finds that the clinical evidence of record supports 
the conclusion that the present manifestations of the 
veteran's cervical spine disability more nearly approximate 
an overall level of severe impairment warranting a 40 percent 
evaluation under Diagnostic Code 5293.  The veteran has 
testified that he had constant neck pain and had more pain 
when looking down or keeping the neck in one position for a 
long period of time.  On the most recent VA examination, the 
diagnosis was severe cervical spine disability.  The Board 
finds that the cervical spine disability is the equivalent of 
severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief  which warrants a 40 percent 
evaluation.  

The medical evidence, however, is against the assignment of a 
60 percent rating. The evidence does not support a finding of 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, associated with the disc 
syndrome.  On the most recent VA examination, no muscle spasm 
was found and the veteran testified that he was able to do 
activities such as mowing the grass.  38 C.F.R. 4.71a 
including Diagnostic Code 5293.  

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  The Board has considered 
all the relevant factors and finds that the current evidence 
of record does not indicate that the veteran suffers from 
additional functional loss due to pain or weakness, other 
than the functional loss contemplated by the award of a 40 
percent evaluation, and thus, a disability evaluation in 
excess of the 40 percent awarded is not warranted under 38 
C.F.R. § 4.40, 4.45, 4.59.  



ORDER

Service connection for hypertension is granted.  

Service connection for degenerative joint disease of the 
lumbar spine is granted.  

Service connection for arthritis of the hips is denied, as a 
well-grounded claim has not been presented.  

An increased rating of 40 percent for the service-connected 
postoperative residuals of cervical laminectomy with fusion 
and upper radicular neuropathy is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

